                          Case 1:19-mc-00145-TSC Document 38-7 Filed 11/08/19 Page 1 of 7
aB S -Dhuirtinent of Justice                           Regional Administrative Remedy Appeal
bederal Bureau of Prisons


Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP -229(13) including any attachments must be submitted
with this appeal.

From,         Honken5 Dustin L.                                         06951-029                              SCU                USP Terre Haute
                   LAST NAME, FIRST, MIDDLE INITIAL                              REG. NO.                       UNIT                     INSTITUTION
Part A - REASON FOR APPEAL

                                       Sae Attached,




                 21h 2019
               DATE                                                                                         SIGNATURE OF REQUESTER

Part B - RESPONSE




                 DATE                                                                                           REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.
THIRD COPY: WARDEN'S ADMINISTRATIVE REMEDY FILE                                                           CASE NUMBER:
Part C - RECEIPT
                                                                                                          CASE NUMBER:

Return to:
                         LAST NAME, FIRST, MIDDLE INITIAL                           REG. NO.                        UNIT                    INSTITUTION
SUBJECT:


               DATE                                                               SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                     Ex. G - Page 1
                                                                                                                                                      BP -230(13)
USP LVN                                                                                                                                               JUNE 2002
       Case 1:19-mc-00145-TSC Document 38-7 Filed 11/08/19 Page 2 of 7




(continued from BP -10 form)

and similar controlled substances and compounded drugs, including but not limited
to Ind. Code §§ 35-48-2-6(e)m 35-48-2-8(c), 35-48-3-9, 35-48-4-2, and all relevant
law; (c) the purportedly enabling regulations codified at 28 C.F.R. §§ 26.1-26.5
lack statutory authority; (d) the protocol violates the FDPA's requirements that
federal executions (i) take place within state facilities under 18 U.S.C. §§
3596-3597, and (ii) use either the execution method employed by the state in which
the sentence was imposed (only a few of which states us pentobarbital), or that
of another state chosen by the sentencing court situated within a state that lacks
the death penalty (most of which use an execution method different from the
protocol's); (e) the protocol may be carried out against mentally incompetent or
intellectually disabled persons in violation of 18 U.S.C. § 3596(c); and (f)
those who are selected and scheduled for execution under the protocol are chosen
in a secretive and arbitrary fashion by the Attorney General, resulting in
executions based on race, religion, geography, and other arbitrary factors.
3) The protocol is likely to cause severe pain to the prisoner in violation of
the Eighth Amendment, including with the protocol's use, dispensing, and admin-
istration of the compounded pentobarbital, as well as the likelihood of such use,
dispensing, and administration by inadequately trained and unqualified medical
personnel. 4) The protocol is deliberately indifferent to the prisoner's serious
medical need to be free from pain and suffering during the execution process, in
violation of the Eighth Amendment as well as the prisoner's right to due process
of law. 5) The protocol, and the actions of those who developed it and the plan
to implement it, violate the due process rights of prisoners to notice and an
opportunity to be heard, to equal protection of the law, and to be free of cruel
and unusual punishment, in that (a) the prisoners lack knowledge of (i) the
procedures that will be used to carry out their executions, (ii) the persons or
entities who will be involved in executions and the training and qualifications of
such persons, (iii) the persons or entities who compound and/or manufacture the
pentobarbital with which the prisoners will be executed, and (iv) the processes
by which the lethal drug will be compounded or manufactured; and (b) those who
are selected and scheduled for execution under the protocol are chosed in a
secretive and arbitrary fashion by the Attorney General, resulting in executions
based on race, religion, geography, and other arbitrary factors.

I request that the execution protocol be modified to remedy the illegalites
described above, and that the federal government's method of execution be
promulgated in accordance with the Administrative Procedure Act.




                                  Ex. G - Page 2
         Case 1:19-mc-00145-TSC Document 38-7 Filed 11/08/19 Page 3 of 7



                                                   U.S. Department of Justice
                                                   Federal Bureau of Prisons

                                                   Federal Correctional Complex
                                                   Terre Haute, Indiana



                                                    I   I   Institution   CVRegion   E   Central

                                                         SCLA.                Unit




                                Receipt of
                           Administrative Remedy
Inmate Name:       \AO 1\\\(-2-                     n          Reg.    No.:U             0
Administrative Remedy No.:        CO C-1 9 gi

Received on this                   day of                         ,   2019.




Signature/Title of Staff




If Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
member by                     , 2019.

Edits received by Unit Team on this                     day of                       2019.




Signature/Title of Staff




                                       to         c°0
                                            Ex. G - Page 3
           Case 1:19-mc-00145-TSC Document 38-7 Filed 11/08/19 Page 4 of 7




                        REJECTION NOTICE - ADMINISTRATIVE REMEDY


DATE: SEPTEMBER 9, 2019




FROM: ADMINISTRATIVE REMEDY      COORDINATOR
      NORTH CENTRAL REGIONAL OFFICE

TO   :   DUSTIN LEE HONKEN, 06951-029
         TERRE HAUTE USP    UNT: SCU      QTR: X01 -311L
         4700 BUREAU ROAD SOUTH
         TERRE HAUTE,  IN 47802



FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY -
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.


REMEDY ID        987987-R1
                  :              REGIONAL APPEAL
DATE RECEIVED    SEPTEMBER 9, 2019
                  :




SUBJECT 1        OTHER LEGAL
                  :



SUBJECT 2
INCIDENT RPT NO:

REJECT REASON 1; SEE REMARKS.

REJECT REASON 2: YOU MAY RESUBMIT YOUR APPEAL IN PROPER FORM WITHIN
                 10 DAYS OF THE DATE OF THIS REJECTION NOTICE.

REMARKS           :   YOU MUST STATE YOUR APPEAL AND RELIEF REQUESTED IN
                      THE PART A SECTION OF THE BP 10 FORM




                                         Ex. G - Page 4
Case 1:19-mc-00145-TSC Document 38-7 Filed 11/08/19 Page 5 of 7




                         Ex. G - Page 5
Case 1:19-mc-00145-TSC Document 38-7 Filed 11/08/19 Page 6 of 7




                         Ex. G - Page 6
Case 1:19-mc-00145-TSC Document 38-7 Filed 11/08/19 Page 7 of 7




                         Ex. G - Page 7
